DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
Claims 1 – 3, 5 – 18 and 20 - 22 have been presented for examination.  Claims 1 and 11 - 12 are currently amended.  Claims 4 and 19 are cancelled.
Watson et al. (US 2006/0234139) is included in the IDS and relied upon in the instant Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Rejection under 35 U.S.C. §101
Applicant’s arguments have been fully considered.  However the Office does not consider them to be persuasive.

Applicant argues: “Even assuming arguendo that the present claims "are directed to" an abstract idea (which Applicant denies and disputes), Applicant submits that, like the prior version of the claims, the current claims unquestionably recite a ‘practical application.’”

	Applicant asserts that the instant claims are directed to a practical application.  However Applicant has not specifically argued how the instant claims are directed to a practical application.  Further, Applicant has not particular pointed out whether the recited practical application is due to previously recited limitations, or to the amendments.  Therefore Applicant’s arguments are not persuasive (see Claim Rejections - 35 USC § 101).

Response to Rejection under 35 U.S.C. §103
Applicant’s arguments have been fully considered.  However the Office does not consider them to be persuasive.  Applicant’s arguments with respect to claims 1, 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues: “Claims 2-3, 5-10, 13-18 and 20 should be allowed by virtue of their dependency, as well as for the features they recite individually. Thus, the rejection of claims 1-3, 5-18, and 20 should be withdrawn.”

Applicant’s arguments are not convincing based on the independent claims arguments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 3, 5 – 18, 20 - 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 

Independent claim 1 recites a statutory category (i.e. a process) method comprising: identifying that an area of a first substrate comprises a hotspot based on a measurement and/or computer simulation result pertaining to a reticle in or for a patterning system configured to use the reticle to pattern substrates; determining first error information at the hotspot, wherein the first error information comprises a first non-correctable error that is not correctable by the patterning system and that is separate from non-correctable error of the reticle itself; and creating … first modification information for physically modifying the reticle based on the first error information to obtain a modified reticle.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process), but for the recitation of a generic device.  That is, other than reciting “by a computer system” nothing in any of the claim elements precludes the steps from practically being performed in the mind in combination with a piece of paper.  For example, but for the “by a hardware computer system”, the “identifying”, “determining” and “creating” steps in the context of each of these claims encompasses a user manually and/or mentally processing result information.  More specifically, the recited “based on a measurement and/or computer simulation result pertaining to a reticle in or for a patterning system configured to user the reticle to pattern substrates” does not positively recite a step of measuring and/or simulating on a computer since it further limits the “identifying”, and the measurement/simulation result could exist previously and be read from a piece of paper.  Further the “a reticle in or for a patterning system configured to user the reticle to pattern substrates” does not require the usage of the device to perform the “identifying”, and merely requires that the measurement/simulation results are “pertaining” to the reticle.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but the recitation of a generic computer components (see the instant application [Figure 4, 460]: shows a laptop connected to an optical lithography system), then it falls within the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04(a)(2)(III)).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there is recited a “by a hardware computer system” for generically carrying out the “creating” limitations addressed above.  At most, the “creating” may be considered generic computer functions implemented with generic computer components that apply the abstract idea in a manner recited at a high-level of generality.  The “by a hardware computer system” is recited at a high-level of generality such that it amounts to no more than mere application of the judicial exception using generic computer components.  There is further recited “modifying, based on the first modification information, the reticle to enable correction of at least part of the first non-correctable error and/or causing, based on the first modification information, a tool or system to modify the reticle to enable correction of at least part of the first non-correctable error”, which recites modifying the reticle at a high level of generality (i.e. any modification of the mask resulting in at least a partial mitigation of the hotspot). Therefore the “modifying … causing …” encompasses extra-solution data-outputting (see MPEP 2106.05(g)).  Accordingly, the additional element of the limitations does not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea beyond applying the abstract idea on any desired physical reticle.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a “by a hardware computer system” amounts to no more than mere instructions to apply the judicial exception using generic computer components and does not amount to a particular machine (see MPEP 2106.05(b)(I)).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Further, the reciting of “modifying, based on the first modification information, the reticle to enable correction of at least part of the first non-correctable error and/or causing, based on the first modification information, a tool or system to modify the reticle to enable correction of at least part of the first non-correctable error”, encompasses extra-solution data-outputting (see MPEP 2106.05(g)).  For at least these reasons, independent claim 1 is not patent eligible. 

Independent claim 11 recites a statutory category (i.e. a manufacture) non-transitory computer program product comprising machine-readable instructions for causing a processor system to cause performance of steps substantially identical to those of claim 1.  Therefore, independent claim 11 recites similar subject matter as claim 1, and further recites: a non-transitory computer program product comprising machine-readable instructions for causing a processor system to cause performance.  The further recited “non-transitory computer program product comprising …” is analyzed below.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, beyond the limitations which overlap with claim 1 and addressed above, there is recited a “non-transitory computer program product” for generically carrying out the limitations addressed above.  At most, the “identify”, “determine”, “create” and “cause” may be considered generic computer functions implemented with generic computer components that apply the abstract idea in a manner recited at a high-level of generality.  The “non-transitory computer program product …” is recited at a high-level of generality such that it amounts to no more than mere application of the judicial exception using generic computer components.  Accordingly, the additional element of the limitations does not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, and beyond those limitations of claim 1, the additional element of a “a non-transitory computer program product …” amounts to no more than mere instructions to apply the judicial exception using generic computer components and does not amount to a particular machine (see MPEP 2106.05(b)(I)).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  For at least this reasons, independent claim 11 is not patent eligible. 

Independent claim 12 recites a statutory category (i.e. a machine) system comprising limitations which are substantially similar to claim 11 and claim 1, and further recites: a hardware processor system.  The further recited “a hardware processor system” is analyzed below.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, beyond the limitations which overlap with claim 11 and 1 addressed above, there is recited “a hardware processor system” for generically carrying out the limitations addressed above.  At most, the “identify”, “determine”, “create” and “cause” may be considered generic computer functions implemented with generic computer components that apply the abstract idea in a manner recited at a high-level of generality.  The “a hardware processor system” is recited at a high-level of generality such that it amounts to no more than mere application of the judicial exception using generic computer components.  Accordingly, the additional element of the limitations does not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, and beyond those limitations of claims 1 and 11, the additional element of a “a hardware processor system” amounts to no more than mere instructions to apply the judicial exception using generic computer components and does not amount to a particular machine (see MPEP 2106.05(b)(I)).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  For at least this reasons, independent claim 12 is not patent eligible. 

Dependent claim 2 recites the same statutory category method as the parent claim, and further comprises: obtaining the measurement result for a first pattern provided to, and/or a simulation result for a first pattern to be provided to, the area of the first substrate, the first pattern provided, or to be provided, by using the reticle in the patterning system in claim 2.  Each of these limitations, alone or in combination, amount to pre-solution data gathering steps which are analyzed below.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application in view of the analysis for the parent claim, and since the limitations amount to pre-solution data gathering (see MPEP 2106.05(g)).  More specifically, the “obtaining” step is used to obtain the measurement/simulation results which are utilized in the “identifying” step of the abstract idea.  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception in view of the analysis with respect to the integration of the abstract idea into a practical application.  The claims are not patent eligible.

Dependent claims 3, 5, 8 – 10, 13, 16 – 18, 20 and 22 recite the same statutory category method as the parent claim, and further comprise: wherein the first (second) error information is derived based on measurement of physical structures produced using the reticle in the patterning system and/or based on simulation of physical structures to be produced using the reticle in the patterning system in claim 3 and 13 (8 and 16); wherein the second error information comprises a second non-correctable error that is not correctable by the patterning system in claim 9 and 17 and 22; wherein the first (second) error information comprises one or more selected from: critical dimension information, overlay error information, focus information, and/or dose information in claim 5 and 20 (10 and 18).  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process).  For example, the “first [second] error information is derived”, “first [second] error comprises”, and “first [second] error information comprises” further limit the “determining” step in the parent claim.  Further, the recited “derived based on” in claim 3 is recited at a high level of generality and amounts to any set of mathematical operations and therefore covers performance of the limitation in the mind in combination with a piece of paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application in view of the analysis for the parent claim, and since there are no further additional elements.  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception in view of the analysis with respect to the integration of the abstract idea into a practical application.  The claims are not patent eligible.

Dependent claim 6 and 14 recite the same statutory category method as the parent claim, and further comprises: obtaining a measurement and/or simulation result for a second pattern provided or to be provided on an area of a second substrate by using the modified reticle in the patterning system; and determining whether the area of the second substrate comprises a hotspot based on the measurement and/or simulation result of the second pattern in claim 6 and 14.  The “obtaining” amounts to pre-solution data gathering steps which are analyzed below.  The “determining” amounts to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process).  For example, the “determining … second substrate …” amounts to repeating the “determining” step of the parent claim with a different wafer and therefore covers performance of the limitation in the mind in combination with a piece of paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application in view of the analysis for the parent claim, and since the additional elements amount to pre-solution data gathering.  More specifically, the “obtaining” step is used to obtain the measurement/simulation results which are utilized in the later recited “determining … second substrate …” step.  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception in view of the analysis with respect to the integration of the abstract idea into a practical application.  The claims are not patent eligible.

Dependent claim 7 and 15 recite the same statutory category method as the parent claim, and further comprises: determining second error information at the area of the second substrate based on the second pattern responsive to the area of the second substrate comprising a hotspot; and creating second modification information for modifying the modified reticle based on the second error information in claim 7 and 15.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process).  That is, nothing in any of the claim elements precludes the steps from practically being performed in the mind in combination with a piece of paper.  For example, the “determining” and “creating” steps in the context of each of these claims encompasses a user manually and/or mentally processing information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application in view of the analysis for the parent claim since they are no recited additional elements.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application.  The claims are not patent eligible.

Dependent claim 21 recites the same statutory category method as the parent claim, and further comprises: obtain a measurement and/or simulation result for a second pattern provided or to be provided on an area of a second substrate by using the modified reticle in the patterning system; and determine whether the area of the second substrate comprises a hotspot based on the measurement and/or simulation result of the second pattern; and determine second error information at the area of the second substrate responsive to the area of the second substrate comprising the hotspot.  The “obtain” amounts to pre-solution data gathering steps which are analyzed below.  The “determine” amounts to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process).  For example, the “determine whether the area of the second substrate comprises a hotspot …” and “determine second error information …” amounts to repeating the “identify that an area of a first substrate comprises a hotspot …” and “determine the first error information at the hotspot …” steps, respectively, of the parent claim with a different wafer and therefore covers performance of the limitation in the mind in combination with a piece of paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application in view of the analysis for the parent claim, and since the additional elements amount to pre-solution data gathering.  More specifically, the “obtain” step is used to obtain the measurement/simulation results which are utilized in the later recited “determining … second substrate …” step.  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception in view of the analysis with respect to the integration of the abstract idea into a practical application.  The claims are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 3, 5, 11 – 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over an embodiment in Beyer et al. (WO 2012/080008) (henceforth “Beyer (008) P8L13”) in view of another embodiment in Beyer et al. (WO 2012/080008) (henceforth “Beyer (008) P30”).  Beyer (008) P8L13 and Beyer (008) P30 are analogous art since they are in the same field of photolithography, and since they solve the same problem of mitigation errors in a substrate patterning process.

With regard to claim 1, Bayer (088) P8L13 teaches a method comprising:
identifying that an area of a first substrate comprises a hotspot based on a measurement and/or computer simulation result pertaining to a reticle in or for a patterning system configured to use the reticle to pattern substrates (Beyer (008) P8L13 Page 6 “In an embodiment, a method for correcting at least one error on wafers processed by at least one photolithographic mask comprises measuring the at least one error on a wafer at a wafer processing site, and modifying the at least one the photolithographic mask by introducing at least one arrangement of local persistent modifications in the at least one photolithographic mask.”, and Page 7 “The defined method measures errors on a wafer generated at the illumination or the exposure of the wafer with a photolithographic mask at the final wafer overlay at the wafer processing site or at the wafer fabrication site.”)
determining first error information at the hotspot wherein the first error information comprises a first non-correctable error that is not correctable by the patterning system and that is separate from non-correctable error of the reticle itself (Beyer (008) P8L13 Page 8 projection system errors not always correctable (that is not correctable by the patterning system), and errors can exist separately in the mask and in the projection system (that is separate from non-correctable error of the reticle itself) “The inventive method can compensate local CD errors and overlay errors of photolithographic masks, i.e. which are errors not correctable with the (S/O) scaling and orthogonality corrections of a scanner of the projection system”)
creating first modification information for physically modifying the reticle based on the first error information to obtain a modified reticle; and modifying, based on the first modification information, the reticle to enable correction of at least part of the first non-correctable error and/or causing, based on the first modification information, a tool or system to modify the reticle to enable correction of at least part of the first non-correctable error (Beyer (008) P8L13 Page 7 changes in pattern elements on the masks are calculated (creating first modification information) such that errors on the wafer are corrected (based on the first error information) “A method known as registration correction (RegC) and described in the document US 61 351 056 allows the calculation of shifts or displacements of pattern elements, so that the errors detected on the wafer can be corrected by modifying the pattern placement on the respective photolithographic mask(s)”, and Page 8 desired modifications can be applied to the mask (modifying based on first modification information) “The inventive method is not restricted to the correction of overlay errors originating from pattern placement errors on the photolithographic mask”)

Beyer (008) P8L28 does not appear to explicitly disclose: that the creating is by a hardware computer system.  

However Beyer (008) P30 teaches:
a hardware computer system for implementing desired steps (Beyer (008) P30 Page 27 - 30).
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method correcting a reticle by detecting errors on a wafer disclosed by Beyer (008) P8L13 with the computer system performing steps to correct a reticle disclosed by Beyer (008) P30.  One of ordinary skill in the art would have been motivated to make this modification in order to mitigate wafer errors (Beyer (008) P30 Page 28 “Fig. 4 depicts a schematic block diagram of an apparatus 400 which can be used to correct errors on wafers by modifying the substrate of a photolithographic mask”)

With regard to claim 11, Beyer (008) P8L13 teaches: 
identify that an area of a first substrate comprises a hotspot based on a measurement and/or computer simulation result pertaining to a reticle in or for a patterning system configured to use the reticle to pattern substrates (Beyer (008) P8L13 Page 6 “In an embodiment, a method for correcting at least one error on wafers processed by at least one photolithographic mask comprises measuring the at least one error on a wafer at a wafer processing site, and modifying the at least one the photolithographic mask by introducing at least one arrangement of local persistent modifications in the at least one photolithographic mask.”, and Page 7 “The defined method measures errors on a wafer generated at the illumination or the exposure of the wafer with a photolithographic mask at the final wafer overlay at the wafer processing site or at the wafer fabrication site.”)
determine first error information at the hotspot, wherein the first error information comprises a first non-correctable error that is not correctable by the patterning system and that is separate from non-correctable error of the reticle itself; and (Beyer (008) P8L13 Page 8 projection system errors not always correctable (that is not correctable by the patterning system), and errors can exist separately in the mask and in the projection system (that is separate from non-correctable error of the reticle itself) “The inventive method can compensate local CD errors and overlay errors of photolithographic masks, i.e. which are errors not correctable with the (S/O) scaling and orthogonality corrections of a scanner of the projection system”)
create a first modification information for modifying the reticle based on the first error information to obtain a modified reticle; and cause, based on the first modification information, modification of the reticle to enable correction of at least part of the first non-correctable error (Beyer (008) P8L13 Page 7 changes in pattern elements on the masks are calculated (creating first modification information) such that errors on the wafer are corrected (based on the first error information) “A method known as registration correction (RegC) and described in the document US 61 351 056 allows the calculation of shifts or displacements of pattern elements, so that the errors detected on the wafer can be corrected by modifying the pattern placement on the respective photolithographic mask(s)”, and Page 8 desired modifications can be applied to the mask (modifying based on first modification information) “The inventive method is not restricted to the correction of overlay errors originating from pattern placement errors on the photolithographic mask”)

Beyer (008) P8L13 does not appear to explicitly disclose: a non-transitory computer program product comprising machine-readable instructions configured to cause a processor system to at least.

However Beyer (008) P30 teaches:
a hardware and software computer system for implementing desired steps (Beyer (008) P30 Page 27 - 30).
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method correcting a reticle by detecting errors on a wafer disclosed by Beyer (008) P8L13 with the computer system performing steps to correct a reticle disclosed by Beyer (008) P30.  One of ordinary skill in the art would have been motivated to make this modification in order to mitigate wafer errors (Beyer (008) P30 Page 28 “Fig. 4 depicts a schematic block diagram of an apparatus 400 which can be used to correct errors on wafers by modifying the substrate of a photolithographic mask”)

With regard to claim 12, Beyer (008) P8L13 teaches a system comprising: 
identify that an area of a first substrate comprises a hotspot based on a measurement and/or computer simulation result pertaining to a reticle in or for a patterning system configured to use the reticle to pattern substrates; (Beyer (008) P8L13 Page 6 “In an embodiment, a method for correcting at least one error on wafers processed by at least one photolithographic mask comprises measuring the at least one error on a wafer at a wafer processing site, and modifying the at least one the photolithographic mask by introducing at least one arrangement of local persistent modifications in the at least one photolithographic mask.”, and Page 7 “The defined method measures errors on a wafer generated at the illumination or the exposure of the wafer with a photolithographic mask at the final wafer overlay at the wafer processing site or at the wafer fabrication site.”)
determine first error information at the hotspot, wherein the first error information comprises a first non-correctable error that is not correctable by the patterning system and that is separate from non-correctable error of the reticle itself; and (Beyer (008) P8L13 Page 8 projection system errors not always correctable (that is not correctable by the patterning system), and errors can exist separately in the mask and in the projection system (that is separate from non-correctable error of the reticle itself) “The inventive method can compensate local CD errors and overlay errors of photolithographic masks, i.e. which are errors not correctable with the (S/O) scaling and orthogonality corrections of a scanner of the projection system”)
create first modification information for physically modifying the reticle based on the first error information to obtain a modified reticle; and cause, based on the first modification information, modification of the reticle to enable correction of at least part of the first non-correctable error (Beyer (008) P8L13 Page 7 changes in pattern elements on the masks are calculated (creating first modification information) such that errors on the wafer are corrected (based on the first error information) “A method known as registration correction (RegC) and described in the document US 61 351 056 allows the calculation of shifts or displacements of pattern elements, so that the errors detected on the wafer can be corrected by modifying the pattern placement on the respective photolithographic mask(s)”, and Page 8 desired modifications can be applied to the mask (modifying based on first modification information) “The inventive method is not restricted to the correction of overlay errors originating from pattern placement errors on the photolithographic mask”)

Beyer (008) P8L13 does not appear to explicitly disclose: a hardware processor system; and a non-transitory computer readable storage medium storing machine-readable instructions, wherein when executed, the machine-readable instructions cause the processor system to at least.

	However Beyer (008) P30 teaches:
a hardware and software computer system for implementing desired steps (Beyer (008) P30 Page 27 - 30).
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method correcting a reticle by detecting errors on a wafer disclosed by Beyer (008) P8L13 with the computer system performing steps to correct a reticle disclosed by Beyer (008) P30.  One of ordinary skill in the art would have been motivated to make this modification in order to mitigate wafer errors (Beyer (008) P30 Page 28 “Fig. 4 depicts a schematic block diagram of an apparatus 400 which can be used to correct errors on wafers by modifying the substrate of a photolithographic mask”)

With regard to claim 2, Beyer (008) P8L13 in view of Beyer (008) P30 teaches all the elements of the parent claim 1, and further teaches:
obtaining the measurement result for a first pattern provided to, and/or a simulation result for a first pattern to be provided to, the area of the first substrate, the first pattern provided, or to be provided, by using the reticle device in the patterning system (Beyer (008) P8L13 Page 8 the measured error (obtaining the measurement result) is based on pattern placement on a wafer (for a first pattern provided to))

With regard to claim 3 and 13, Beyer (008) P8L13 in view of Beyer (008) P30 teaches all the elements of the parent claims, and further teaches:
wherein the first error information is derived based on measurement of physical structures produced using the reticle in the patterning system and/or simulation of physical structures to be produced using the reticle in the patterning system (Beyer (008) P8L13 Page 8 the measured error (obtaining the measurement result) is based on pattern placement on a wafer (for a first pattern provided to))

With regard to claim 5 and 20, Beyer (008) P8L13 in view of Beyer (008) P30 teaches all the elements of the parent claims, and further teaches:
wherein the first error information comprises one or more selected from: 
critical dimension information, overlay error information (Bayer (008) P8L13 Page 8 “In a further aspect, the at least one error on the wafer comprises at least one pattern placement error and/or at least one critical dimension error and/ or at least one overlay error of a plurality of photolithographic masks.”)
focus information, and/or dose information 

Claims 6 - 10, 14 – 18 and 21 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over an embodiment in Beyer et al. (WO 2012/080008) (henceforth “Beyer (008) P8L13”) in view of another embodiment in Beyer et al. (WO 2012/080008) (henceforth “Beyer (008) P30”).  Beyer (008) P8L13 and Beyer (008) P30 are analogous art since they are in the same field of photolithography, and since they solve the same problem of mitigation errors in a substrate patterning process.

With regard to claim 6 and 14, Beyer (008) P8L13 in view of Beyer (008) P30 teaches all the elements of the parent claims, and further teaches:
iteratively modifying a reticle (Beyer (008) P30 Figure 1 and 5 an error of a mask is measured and the mask is modified to correct the errors in an iterative process, where any desired steps can be repeated as part of the mask measuring and modifying))

Beyer (008) P8L13 in view of Beyer (008) P30 does not appear to explicitly disclose: obtaining a measurement and/or simulation result for a second pattern provided or to be provided on an area of a second substrate by using the modified reticle in the patterning system; and determining whether the area of the second substrate comprises a hotspot based on the measurement and/or simulation result of the second pattern.

However Watson (139) teaches:
obtaining a measurement and/or simulation result for a second pattern provided or to be provided on an area of a second substrate by using a modified reticle in a patterning system; and determining whether the area of the second substrate comprises a hotspot based on the measurement and/or simulation result of the second pattern (Watson (139) Paragraph 43 and Figure 1 a modified reticle can be used to pattern a different wafer, and any desired related steps such as those taught by Beyer (008) P8L13 can similarly be repeated “After creating the SC's in the reticle, the corrected reticle can now be used along with various lithography tools to pattern another wafer in operation 118”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method correcting a reticle by detecting errors on a wafer disclosed by Beyer (008) P8L13 in view of Beyer (008) P30 with the patterning another wafer with the modified reticle disclosed by Watson (139).  One of ordinary skill in the art would have been motivated to make this modification in order to optimize the reticle (Watson (139) Paragraph 72 “The modeling concept and data linkages to reticle and wafer inspection, CD control, and design optimization can also be performed using printed wafers based on die-to-database inspection. Although performing such printed wafer inspection involves making a reticle and printing wafers, such modeling methods would still add value to the integrated circuit manufacturing process.”).

With regard to claim 7 and 15, Beyer (008) P8L13 in view of Beyer (008) P30, and further in view of Watson (139) teaches all the elements of the parent claims, and further teaches:
determining second error information at the area of the second substrate based on the second pattern responsive to the area of the second substrate comprising a hotspot; and creating second modification information for modifying the modified reticle based on the second error information (Watson (139) Paragraph 43 and Figure 1 a modified reticle can be used to pattern a different wafer, and any desired related steps such as those taught by Beyer (008) P8L13 can similarly be repeated “After creating the SC's in the reticle, the corrected reticle can now be used along with various lithography tools to pattern another wafer in operation 118”)

With regard to claim 8 and 16, Beyer (008) P8L13 in view of Beyer (008) P30, and further in view of Watson (139) teaches all the elements of the parent claims, and further teaches: 
wherein the second error information is derived based on measurement of physical structures produced using the modified patterning device in the patterning system and/or simulation of physical structures to be produced using the modified reticle in the patterning system (Watson (139) Paragraph 43 and Figure 1 a modified reticle can be used to pattern a different wafer, and any desired related steps such as those taught by Beyer (008) P8L13 can similarly be repeated “After creating the SC's in the reticle, the corrected reticle can now be used along with various lithography tools to pattern another wafer in operation 118”)

With regard to claim 9 and 17 and 22, Beyer (008) P8L13 in view of Beyer (008) P30, and further in view of Watson (139) teaches all the elements of the parent claims, and further teaches:
wherein the second error information comprises 
a second non-correctable error that is not correctable by the patterning system (Beyer (008) P8L13 Page 8 projection system errors not always correctable (that is not correctable by the patterning system), and errors can exist separately in the mask and in the projection system)

With regard to claim 10 and 18, Beyer (008) P8L13 in view of Beyer (008) P30, and further in view of Watson (139) teaches all the elements of the parent claims, and further teaches:
wherein the second error information comprises one or more selected from: 
critical dimension information, overlay error information, (Bayer (008) P8L13 Page 8 “In a further aspect, the at least one error on the wafer comprises at least one pattern placement error and/or at least one critical dimension error and/ or at least one overlay error of a plurality of photolithographic masks.”)
focus information, and/or dose information.

With regard to claim 21, Beyer (008) P8L13 in view of Beyer (008) P30 teaches all the elements of the parent claim 11, and further teaches:
iteratively modifying a reticle (Beyer (008) P30 Figure 1 and 5 an error of a mask is measured and the mask is modified to correct the errors in an iterative process, where any desired steps can be repeated as part of the mask measuring and modifying))

Beyer (008) P8L13 in view of Beyer (008) P30 does not appear to explicitly disclose: obtain a measurement and/or simulation result for a second pattern provided or to be provided on an area of a second substrate by using the modified reticle in the patterning system; and determine whether the area of the second substrate comprises a hotspot based on the measurement and/or simulation result of the second pattern; determine second error information at the area of the second substrate responsive to the area of the second substrate comprising a hotspot; and creating second modification information for modifying the modified reticle based on the second error information.

However Watson (139) teaches:
obtain a measurement and/or simulation result for a second pattern provided or to be provided on an area of a second substrate by using the modified reticle in the patterning system; and determine whether the area of the second substrate comprises a hotspot based on the measurement and/or simulation result of the second pattern; determine second error information at the area of the second substrate responsive to the area of the second substrate comprising a hotspot; and creating second modification information for modifying the modified reticle based on the second error information (Watson (139) Paragraph 43 and Figure 1 a modified reticle can be used to pattern a different wafer, and any desired related steps such as those taught by Beyer (008) P8L13 can similarly be repeated “After creating the SC's in the reticle, the corrected reticle can now be used along with various lithography tools to pattern another wafer in operation 118”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method correcting a reticle by detecting errors on a wafer disclosed by Beyer (008) P8L13 in view of Beyer (008) P30 with the patterning another wafer with the modified reticle disclosed by Watson (139).  One of ordinary skill in the art would have been motivated to make this modification in order to optimize the reticle (Watson (139) Paragraph 72 “The modeling concept and data linkages to reticle and wafer inspection, CD control, and design optimization can also be performed using printed wafers based on die-to-database inspection. Although performing such printed wafer inspection involves making a reticle and printing wafers, such modeling methods would still add value to the integrated circuit manufacturing process.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zhou et al. “Improving aberration control with application specific optimization using computational lithography” teaches that symmetrical aberrations can be corrected by a patterning system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148